Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 02, 2018

The Court of Appeals hereby passes the following order:

A19A0380. NITEWORX ILLUMINATION, INC. v. SCOTT NELSON et al.

      The motion to withdraw this appeal, filed by appellant Niteworx Illumination,
Inc., is hereby GRANTED, and this appeal is hereby WITHDRAWN. In their
response to the motion to withdraw, appellees stated that they “do not oppose [the
motion] but urge it should be conditioned on an award of costs to Appellees.”
Appellees’ request for an award of costs is hereby DENIED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/02/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.